IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 THOMAS J. KARL,                                 : No. 141 EM 2019
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 JULIO CESAR DOMINGUEZ AND OLGA                  :
 CIFUENTES,                                      :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the “Petition for Extraordinary Relief, or

in the Alternative, King’s Bench Jurisdiction” is DENIED.